McKAY, Circuit Judge,
concurring:
I fully concur with the panel opinion. I write separately, however, to clarify why I believe this case presents extraordinary circumstances justifying mandamus relief.
The remedy of mandamus is “a drastic one, to be invoked only in extraordinary situations.” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 34, 101 S.Ct. 188, 190, 66 L.Ed.2d 193 (1980) (per curiam). Consistent with the policy against piecemeal appellate review, the Supreme Court has said that “[o]nly exceptional circumstances, amounting to a judicial usurpation of power, will justify the invocation of this extraordinary remedy.” Id. at 35, 101 S.Ct. at 190. Although the circuits differ on the availability of mandamus to challenge orders granting or denying a change of venue, all the circuits have been “extremely reluctant” to review such orders by mandamus. Texas Gulf Sulphur Co. v. Ritter, 371 F.2d 145, 147 n. 1 (10th Cir.1967); 1 Moore’s Federal Practice ¶ 0.147 at 1708. Mandamus review has been approved, however, “to prevent abuses of a district court’s authority to transfer a case,” In Re Chatman-Bey, 718 F.2d 484, 486 (D.C.Cir.1983) (per curiam); when a change of venue is ordered without argument or opportunity for a hearing, Fine v. McGuire, 433 F.2d 499, 501-02 (D.C.Cir.1970) (per curiam); in “really extraordinary situations,” In re Josephson, 218 F.2d 174, 183 (1st Cir.1954); “to redress a clear-cut abuse of discretion,” A. Olinick & Sons v. Dempster Brothers, Inc., 365 F.2d 439, 445 (2d Cir.1966); when “the right of the party seeking mandamus is clear and indisputable, [a standard which] requires considerably more strained circumstances than does a mere abuse of discretion,” In re Ralston Purina Co., 726 F.2d 1002, 1005 (4th Cir.1984); and when the trial court’s action was “without any possible basis for judgment of discretion, so as legally to involve abuse of judicial power and responsibility.” Toro Co. v. Alsop, 565 F.2d 998, 1000 (8th Cir.1977).
This court has said that mandamus is available to review the validity of a transfer order only upon “a clear showing of abuse of discretion.” Texas Gulf Sulphur Co. v. Ritter, 371 F.2d 145, 146 (10th Cir.1967). The Ninth Circuit has commented that the “abuse of discretion” standard is a “nebulous criterion [which] serves neither the trial judge who must abide by it nor the litigant who must frame his appeal in terms of it.” Casey v. Molybdenum Corp. of America, 408 F.2d 16, 20 (9th Cir.1969). The court went on to explain that
[w]e decline to issue the writ when it appears from a well-reasoned holding by *72the trial judge that he has considered the issues listed in 1404(a) and has made his decision accordingly. It is not our function to substitute our judgment for that of the judge most familiar with the problem____ However, we can — and must— prevent injustice by demanding that trial judges respect the standards of the statute.

Id.

Saying that we will invoke our mandamus jurisdiction only on “a clear showing of abuse of discretion” is merely a shorthand way of saying that we will not disturb the trial court’s decision if it has exercised its discretion according to the criteria set forth in section 1404(a). If the trial court indicates it has considered these factors, mandamus should not lie to correct an error in the district court’s judgment. See Loew’s, Inc. v. McGuire, 205 F.2d 719 (D.C.Cir.1953); cf. Thermtron Products v. Hermansdorfer, 423 U.S. 336, 96 S.Ct. 584, 46 L.Ed.2d 542 (1976). I agree with Judge Goodrich who, speaking for the Third Circuit, said:
The second danger which threatens the usefulness of Section 1404(a) comes from the appellate courts. It is settled in this Circuit and elsewhere that an order either making a transfer or refusing a transfer is not appealable. Now the effort is being made both in this court and elsewhere to substitute for appeal a review by mandamus whenever the losing party on a motion to transfer wants an advance review of the ruling on this point.
We think that this practice will defeat the object of the statute. Instead of making the business of the courts easier, quicker and less expensive, we now have the merits of the litigation postponed while appellate courts review the question where a case may be tried.
Every litigant against whom the transfer issue is decided naturally thinks the judge was wrong. It is likely that in some cases an appellate court would think so, too. But the risk of a party being injured either by the granting or refusal of a transfer order is, we think, much less than the certainty of harm through delay and additional expense if these orders are to be subjected to interlocutory review by mandamus.
We do not propose to grant such review where the judge in the district court has considered the interests stipulated in the statute and decided thereon.
All States Freight, Inc. v. Modarelli, 196 F.2d 1010, 1011-12 (3d Cir.1952) (footnotes omitted).
What makes it necessary to exercise our very limited mandamus jurisdiction in this case is that the trial court’s only consideration of the venue issue was that the motion was “silly.” The court did not match the case to the statutory standards, and the motion is far from “silly.” Since jurisdiction in this case is not founded solely on diversity of citizenship, 28 U.S.C. § 1391(b) determines where venue was proper in the first instance. That statute provides:
A civil action wherein jurisdiction is not founded solely on diversity of citizenship may be brought only in the judicial district where all defendants reside, or in which the claim arose, except as otherwise provided by law.
Since it appears from the limited record that at no time during the pendency of this lawsuit have all defendants or all plaintiffs resided in a single judicial district, venue was proper in Wyoming only if that is “where the claim arose.” Wherever the claim did arise in this case, it certainly was not in Wyoming. See Leroy v. Great Western United Corp., 443 U.S. 173, 99 S.Ct. 2710, 61 L.Ed.2d 464 (1979); Davis v. Costa-Gavras, 580 F.Supp. 1082 (S.D.N.Y.1984); Pfeiffer v. International Academy of Biomagnetic Medicine, 521 F.Supp. 1331 (W.D.Mo.1981). Thus, Wyoming is not only an inconvenient forum for petitioners, but it is also an improper one under section 1391(b).
We have made no attempt to consider what our judgment would be on an appeal after trial — only what is permitted in the rarefied environment of mandamus review. On remand, the trial court may consider *73numerous factors as relating to “the convenience of parties and witnesses, [and] the interest of justice.” 28 U.S.C. § 1404(a); see generally 15 C. Wright, A. Miller and E. Cooper, Federal Practice and Procedure § 3847-54 (1986). On balance, these factors may lead the trial court to conclude that petitioners’ motion for change of venue should be denied. But until the trial court affords petitioners a full hearing on this issue, and conscientiously considers the factors set forth in § 1404(a), it has not fulfilled its statutory duty. In these circumstances, it is appropriate for us to invoke the extraordinary remedy of mandamus to compel the district court to exercise its discretion under the statute.